Exhibit 10.3

FASTSCALE TECHNOLOGY, INC.

2006 STOCK INCENTIVE PLAN

1. Purpose. The purpose of this 2006 Stock Incentive Plan (the “Plan”) is to
enable FASTSCALE TECHNOLOGY, INC., a Delaware corporation, (the “Corporation”)
to attract and retain the services of selected employees, officers, directors
and other key contributors (including consultants and non-employee agents) of
the Corporation or any Parent or Subsidiary of the Corporation.

Capitalized terms used herein shall have the meanings ascribed to such terms in
Section 3.3.

2. Shares Subject to the Plan. Subject to adjustment as provided below, the
shares to be offered under the Plan shall consist of Common Stock of the
Corporation, and the total number of shares of Common Stock that may be issued
under the Plan shall not exceed Two Million Five Hundred Thousand
(2,500,000) shares. The shares issued under the Plan may be authorized and
unissued shares or reacquired shares. If an option or stock appreciation right
granted under the Plan expires, terminates or is cancelled, the unissued shares
subject to such option or stock appreciation right shall again be available
under the Plan. If shares sold or awarded as a bonus under the Plan are
forfeited to the Corporation, the number of shares forfeited shall again be
available under the Plan.

3. Effective Date, Duration and Definitions.

3.1 Effective Date. The Plan shall become effective as of March 23, 2006.

3.2 Duration. The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed. The Board may suspend or terminate the Plan at any time except with
respect to options and shares subject to restrictions then outstanding under the
Plan. Termination shall not affect any outstanding option or the forfeitability
of shares issued under the Plan.

3.3 Definitions. The following definitions shall apply to the respective
capitalized terms used herein:

Board means the Board of Directors of FastScale Technology, Inc.

Code means the Internal Revenue Code of 1986, as amended.

Common Stock means the Common Stock of FastScale Technology, Inc.

Corporation means FastScale Technology, Inc., a Delaware corporation.

Employee means an individual who is in the employ of the Corporation or one or
more Parent or Subsidiary corporations. An optionee shall be considered to be an
Employee for so long as such individual remains in the employ of the Corporation
or one or



--------------------------------------------------------------------------------

more Parent or Subsidiary corporations, subject to the control and direction of
the employer entity as to both the work to be performed and the manner and
method of performance.

Exercise Date shall be the date on which written notice of the exercise of an
outstanding option under the Plan is delivered to the Corporation. Such notice
shall be in the form of a stock purchase agreement incorporating any first
refusal rights or repurchase rights retained by the Corporation with respect to
the Common Stock purchased under the option.

Fair Market Value of a share of Common Stock on any relevant date shall be
determined in accordance with the following provisions:

(a) If the Common Stock is not at the time listed or admitted to trading on any
stock exchange but is traded in the over-the-counter market, the Fair Market
Value shall be the mean between the highest bid and the lowest asked prices (or
if such information is available the closing selling price) per share of Common
Stock on the date in question in the over-the-counter market, as such prices are
reported by the National Association of Securities Dealers through its NASDAQ
National Market System or any successor system. If there are no reported bid and
asked prices (or closing selling price) for the Common Stock on the date in
question, then the mean between the highest bid and lowest asked prices (or
closing selling price) on the last preceding date for which such quotations
exist shall be determinative of Fair Market Value.

(b) If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question on the stock exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no reported sale of Common Stock on such exchange
on the date in question, then the Fair Market Value shall be the closing selling
price on the exchange on the last preceding date for which such quotation
exists.

(c) If the Common Stock is at the time neither listed nor admitted to trading on
any stock exchange nor traded in the over-the-counter market, or if the Plan
Administrator determines that the valuation provisions of subsections (i) and
(ii) above will not result in a true and accurate valuation of the Common Stock,
then the Fair Market Value shall be determined by the Plan Administrator after
taking into account such factors as the Plan Administrator shall deem
appropriate under the circumstances.

Incentive Option means an incentive stock option, which satisfies the
requirements of Section 422 of the Code.

Non-Statutory Option means an option not intended to meet the statutory
requirements prescribed for an Incentive Option.

Parent corporation means any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each such
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.



--------------------------------------------------------------------------------

Plan means this FastScale Technology, Inc. 2006 Stock Incentive Plan.

Plan Administrator means the Board or the Committee, to the extent the Committee
is responsible for plan administration in accordance with Section 4.

Retirement or Retire means, unless otherwise defined by the Plan Administrator
from time to time for the purposes of the Plan, termination of Service on or
after the date the individual reaches “normal retirement age” as that term is
defined in Section 411(a)(8) of the Code.

Service means the performance of services for the Corporation or one or more
Parent or Subsidiary corporations by an individual in the capacity of an
Employee, a non-employee member of the board of directors or an independent
consultant or advisor, unless a different meaning is specified in the option
agreement evidencing the option grant, the purchase agreement evidencing the
purchased option shares or the issuance agreement evidencing any direct stock
issuance. An optionee shall be deemed to remain in Service for so long as such
individual renders services to the Corporation or any Parent or Subsidiary
corporation on a periodic basis in the capacity of an Employee, a non-employee
member of the board of directors or an independent consultant or advisor.

Subsidiary corporation means each corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
such corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

10% Shareholder means the owner of stock (as determined under Section 424(d) of
the Code) possessing 10% or more of the total combined voting power of all
classes of stock of the Corporation or any Parent or Subsidiary corporation.

4. Administration.

4.1 Board of Directors. The Plan shall be administered by the Board of Directors
of the Corporation, which shall determine and designate from time to time the
individuals to whom awards shall be made, the amount of the awards and the other
terms and conditions of the awards. Subject to the provisions of the Plan, the
Plan Administrator may from time to time adopt and amend rules and regulations
relating to administration of the Plan, advance the lapse of any waiting period,
accelerate any Exercise Date, waive or modify any restriction applicable to
shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Plan Administrator necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Plan Administrator shall be
final and conclusive. The Plan Administrator may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it shall deem expedient to carry the
Plan into effect, and it shall be the sole and final judge of such expediency.

4.2 Committee. The Plan Administrator may delegate to a committee of the Board
or specified officers of the Corporation, or both (the “Committee”) any or all



--------------------------------------------------------------------------------

authority for administration of the Plan. If authority is delegated to a
Committee, all references to the Plan Administrator in the Plan shall mean and
relate to the Committee except

(a) as otherwise provided by the Board,

(b) that only the Board may amend or terminate the Plan as provided in
Section 3.2 and Section 13; and

(c) that a Committee including officers of the Corporation shall not be
permitted to grant options to persons who are officers of the Corporation.

5. Types of Awards: Eligibility. The Plan Administrator may, from time to time,
take the following actions, separately or in combination, under the Plan:

5.1 grant Incentive Options, as defined in Section 422 of the Code, as provided
in Sections 6.1 and 6.2;

5.2 grant options other than Incentive Options (“Non-Statutory Options”) as
provided in Sections 6.1 and 6.3;

5.3 award stock bonuses as provided in Section 7;

5.4 sell shares subject to restrictions as provided in Section 8; and

5.5 grant cash bonus rights as provided in Section 9.

Any such awards may be made to Employees, directors, officers, consultants and
advisors; provided, however, that awards shall only be made to consultants and
advisors if (i) they are natural persons; (ii) they provide bona fide services
to the Corporation, its Parents, its majority-owned subsidiaries or
majority-owned subsidiaries of its Parent; and (iii) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the Corporation’s securities. Further, only Employees of the Corporation, or any
Parent or Subsidiary corporation, shall be eligible to receive Incentive Options
under the Plan. The Plan Administrator shall select the individuals to whom
awards shall be made and shall specify the action taken with respect to each
individual to whom an award is made. At the discretion of the Plan
Administrator, an individual may be given an election to surrender an award in
exchange for the grant of a new award.

6. Option Grants.

6.1 General Rules Relating to Options.

(a) Terms of Grant. The Plan Administrator may grant options under the Plan.
With respect to each option grant, the Plan Administrator shall determine the
number of shares subject to the option, the option price, the period of the
option, the time or times at which the option may be exercised and whether the
option is an Incentive Option or a Non-Statutory Option.



--------------------------------------------------------------------------------

(b) Exercise of Options. Except as provided in Section 6.1(d) or as determined
by the Plan Administrator, no option granted under the Plan may be exercised
unless at the time of such exercise the optionee is in Service with the
Corporation and shall have been so employed or provided such service
continuously since the date such option was granted. Absence on leave or on
account of illness or disability under rules established by the Plan
Administrator shall not, however, be deemed an interruption of Service for this
purpose. Unless otherwise determined by the Plan Administrator, vesting of
options shall not continue during an absence on leave (including an extended
illness) or on account of disability. Except as provided in Section 6.1(d) and
Section 11, options granted under the Plan may be exercised from time to time
over the period stated in each option in such amounts and at such times as shall
be prescribed by the Plan Administrator, provided that options shall not be
exercised for fractional shares. Unless otherwise determined by the Plan
Administrator, if the optionee does not exercise an option in any one year with
respect to the full number of shares to which the optionee is entitled in that
year, the optionee’s rights shall be cumulative and the optionee may purchase
those shares in any subsequent year during the term of the option.

(c) Nontransferability. Each Incentive Option and, unless otherwise determined
by the Plan Administrator, each other option granted under the Plan by its terms
shall be nonassignable and nontransferable by the optionee, either voluntarily
or by operation of law, except by will or by the laws of descent and
distribution of the state or country of the optionee’s domicile at the time of
death, and each option by its terms shall be exercisable during the optionee’s
lifetime only by the optionee.

(d) Termination of Service.

(i) General Rule. Unless otherwise determined by the Plan Administrator, in the
event the Service of the optionee with the Corporation, Parent or Subsidiary
terminates for any reason other than because of Retirement, physical disability
or death as provided in Sections 6.1(d)(ii) and 6.1(d)(iii), or for Cause, the
option may be exercised at any time prior to the expiration date of the option
or the expiration of 90 days after the date of such termination, whichever is
the shorter period, but only if and to the extent the optionee was entitled to
exercise the option at the date of such termination.

(ii) Termination Because of Retirement or Physical Disability. Unless otherwise
determined by the Plan Administrator, in the event of the termination of Service
because of Retirement, or physical disability (as that term is defined in
Section 22(e)(3) of the Code), the option may be exercised at any time prior to
the expiration date of the option or the expiration of 12 months after the date
of such termination, whichever is the shorter period, but only if and to the
extent the optionee was entitled to exercise the option at the date of such
termination.

(iii) Termination Because of Death. Unless otherwise determined by the Plan
Administrator, in the event of the death of an optionee while in Service with
the Corporation or a Parent or Subsidiary, the option may be exercised at any
time prior to the expiration date of the option or the expiration of 12 months
after the date of such death, whichever is the shorter period, but only if and
to the extent the optionee was entitled to exercise the option at the date of
such termination and only by the person or



--------------------------------------------------------------------------------

persons to whom such optionee’s rights under the option shall pass by the
optionee’s will or by the laws of descent and distribution of the state or
country of domicile at the time of death.

(iv) Amendment of Exercise Period Applicable to Termination. The Plan
Administrator, at the time of grant or at any time thereafter, may extend the
90-day and 12-month exercise periods to any length of time that is not later
than the original expiration date of the option, and may increase the portion of
an option that is exercisable, subject to such terms and conditions as the Plan
Administrator may determine.

(v) Failure to Exercise Option. To the extent that the option of any deceased
optionee or of any optionee whose Service terminates is not exercised within the
applicable period, all further rights to purchase shares pursuant to such option
shall cease and terminate.

(e) Purchase of Shares. Unless the Plan Administrator determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
receipt by the Corporation of notice in writing from the optionee of the
optionee’s intention to exercise, specifying the number of shares as to which
the optionee desires to exercise the option and the date on which the optionee
desires to complete the transaction, and if required in order to comply with the
Securities Act of 1933, as amended, containing a representation that it is the
optionee’s present intention to acquire the shares for investment and not with a
view to distribution, and any other information the Plan Administrator may
request. Unless the Plan Administrator determines otherwise, on or before the
date specified for completion of the purchase of shares pursuant to an option,
the optionee must have paid the Corporation the full purchase price of such
shares in cash (including, with the consent of the Plan Administrator, cash that
may be the proceeds of a loan from the Corporation) or, with the consent of the
Plan Administrator, in whole or in part, in Common Stock of the Corporation
valued at Fair Market Value on the Exercise Date, restricted stock valued at
Fair Market Value on the Exercise Date without regard to such restrictions, or
other contingent awards denominated in either stock or cash, deferred
compensation credits, promissory notes and other forms of consideration. No
shares shall be issued until full payment therefore has been made. Each optionee
who has exercised an option shall immediately upon notification of the amount
due, if any, pay to the Corporation in cash amounts necessary to satisfy any
applicable federal, state and local tax withholding requirements. If additional
withholding is or becomes required beyond any amount deposited before delivery
of the certificates, the optionee shall pay such amount to the Corporation on
demand. If the optionee fails to pay the amount demanded, the Corporation may
withhold that amount from other amounts payable by the Corporation to the
optionee, including salary, subject to applicable law. Upon the exercise of an
option, the number of shares reserved for issuance under the Plan shall be
reduced by the number of shares issued upon exercise of the option, less the
number of shares surrendered in payment of the option exercise.

(f) Right of First Refusal. The Corporation shall have the right of first
refusal with respect to any proposed sale or other disposition by optionee of
any shares of Common Stock issued pursuant to the Plan, until the date on which
the Common Stock is registered under Section 12(g) of the Securities Exchange
Act of 1934, as amended. Such right of first refusal shall be exercisable in
accordance with the terms and conditions established by the Plan Administrator
and set forth in the stock purchase agreement evidencing the purchase of such
option shares.



--------------------------------------------------------------------------------

6.2 Incentive Options. The terms and conditions specified below shall be
applicable to all Incentive Options granted under the Plan. Incentive Options
may only be granted to individuals who are Employees. Options, which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to such terms and conditions.

(a) Limitation on Amount of Grants. No Employee may be granted Incentive Options
under the Plan if the aggregate Fair Market Value, on the date of grant, of the
Common Stock with respect to which Incentive Options are exercisable for the
first time by that Employee during any calendar year under the Plan and under
any other incentive stock option plan (within the meaning of Section 422 of the
Code) of the Corporation or any Parent or Subsidiary of the Corporation exceeds
$100,000.

(b) Limitations on Grants to 10% Shareholders. An Incentive Option may be
granted under the Plan to an Employee possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or of any
Parent or Subsidiary of the Corporation only if the option price is at least
110% of the Fair Market Value of the Common Stock subject to the option on the
date it is granted, as described in Section 6.2(d), and the option by its terms
is not exercisable after the expiration of five years from the date it is
granted.

(c) Duration of Options. Subject to Sections 6.1(d) and 6.2(b), Incentive
Options granted under the Plan shall continue in effect for the period fixed by
the Plan Administrator, except that no Incentive Option shall be exercisable
after the expiration of 10 years from the date it is granted.

(d) Option Price. The option price per share shall be determined by the Plan
Administrator at the time of grant. Except as provided in Section 6.2(b), the
option price shall not be less than 100% of the Fair Market Value of the Common
Stock covered by the Incentive Option at the date the option is granted. The
Fair Market Value shall be determined by the Plan Administrator.

(e) Limitation on Time of Grant. No Incentive Option shall be granted on or
after the tenth anniversary of the effective date of the Plan.

(f) Conversion of Incentive Options. The Plan Administrator may at any time
without the consent of the optionee convert an Incentive Option to a
Non-Statutory Option.

6.3 Non-Statutory Options. Non-Statutory Options shall be subject to the
following additional terms and conditions:

(a) Option Price. The option price for Non-Statutory Options shall be determined
by the Plan Administrator at the time of grant. The option price may be less
than the Fair Market Value of the shares on the date of grant.

(b) Duration of Options. Non-Statutory Options granted under the Plan shall
continue in effect for the period fixed by the Plan Administrator.



--------------------------------------------------------------------------------

7. Stock Bonuses. The Plan Administrator may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions, and restrictions determined by the Plan Administrator. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with such other restrictions as may be
determined by the Plan Administrator. The Plan Administrator may require the
recipient to sign an agreement as a condition of the award. The agreement may
contain any terms, conditions, restrictions, representations and warranties
required by the Plan Administrator. The certificates representing the shares
awarded shall bear any legends required by the Plan Administrator. The
Corporation may require any recipient of a stock bonus to pay to the Corporation
in cash upon demand amounts necessary to satisfy any applicable federal, state
or local tax withholding requirements. If the recipient fails to pay the amount
demanded, the Corporation may withhold that amount from other amounts payable by
the Corporation to the recipient, including salary or fees for services, subject
to applicable law. Upon the issuance of a stock bonus, the number of shares
reserved for issuance under the Plan shall be reduced by the number of shares
issued.

8. Restricted Stock. The Plan Administrator may issue shares under the Plan for
such consideration (including promissory notes and services) as determined by
the Plan Administrator, which consideration may be less than Fair Market Value
of the Common Stock at the time of issuance. Shares issued under the Plan shall
be subject to the terms, conditions and restrictions determined by the Plan
Administrator. The restrictions may include restrictions concerning
transferability and forfeiture of the shares issued, together with such other
restrictions as may be determined by the Plan Administrator. All Common Stock
issued pursuant to this Section 8 shall be subject to a purchase agreement,
which shall be executed by the Corporation and the prospective recipient of the
shares prior to the delivery of certificates representing such shares to the
recipient. The purchase agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Plan Administrator.
The certificates representing the shares shall bear any legends required by the
Plan Administrator. The Corporation may require any purchaser of restricted
stock to pay to the Corporation in cash upon demand amounts necessary to satisfy
any applicable federal, state or local tax withholding requirements. If the
purchaser fails to pay the amount demanded, the Corporation may withhold that
amount from other amounts payable by the Corporation to the purchaser, including
salary, subject to applicable law. Upon the issuance of restricted stock, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued.

9. Cash Bonus Rights.

9.1 Grant. The Plan Administrator may grant cash bonus rights under the Plan in
connection with (i) options granted or previously granted; (ii) stock bonuses
awarded or previously awarded; and (iii) shares sold or previously sold under
the Plan. Cash bonus rights will be subject to rules, terms and conditions as
the Plan Administrator may prescribe. The payment of a cash bonus shall not
reduce the number of shares of Common Stock reserved for issuance under the
Plan.

9.2 Cash Bonus Rights in Connection with Options. A cash bonus right granted in
connection with an option will entitle an optionee to a cash bonus when the
related option is exercised (or terminates in connection with the exercise of a
stock appreciation right



--------------------------------------------------------------------------------

related to the option) in whole or in part. If an optionee purchases shares upon
exercise of an option, and does not exercise a related stock appreciation right,
the amount of the bonus shall be determined by multiplying the excess of the
total Fair Market Value of the shares to be acquired upon the exercise over the
total option price for the shares by the applicable bonus percentage. The bonus
percentage applicable to a bonus right shall be determined from time to time by
the Plan Administrator but shall in no event exceed 75 percent.

9.3 Cash Bonus Rights in Connection With Stock Bonus. A cash bonus right granted
in connection with a stock bonus will entitle the recipient to a cash bonus
payable when the stock bonus is awarded or restrictions, if any, to which the
stock is subject to lapse. If bonus stock awarded is subject to restrictions and
is forfeited by the holder, the cash bonus right granted in connection with the
stock bonus shall terminate and may not be exercised. The amount and timing of
payment of a cash bonus shall be determined by the Plan Administrator.

9.4 Cash Bonus Rights in Connection With Stock Purchases. A cash bonus right
granted in connection with the purchase of stock pursuant to Section 8 will
entitle the recipient to a cash bonus when the shares are purchased or
restrictions, if any, to which the stock is subject to lapse. Any cash bonus
right granted in connection with shares purchased pursuant to Section 8 shall
terminate and may not be exercised in the event the shares are forfeited by the
holder pursuant to applicable restrictions. The amount of any cash bonus to be
awarded and timing of payment of a cash bonus shall be determined by the Plan
Administrator.

9.5 Taxes. The Corporation shall withhold from any cash bonus paid pursuant to
Section 9 the amount necessary to satisfy any applicable federal, state and
local withholding requirements.

10. Changes in Capital Structure. If the outstanding Common Stock of the
Corporation is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Corporation or
of another corporation by reason of any recapitalization, reclassification,
stock split, combination of shares or dividend payable in shares, appropriate
adjustment shall be made by the Plan Administrator in the number and kind of
shares available for awards under the Plan. In addition, the Plan Administrator
shall make appropriate adjustment in the number and kind of shares as to which
outstanding options, or portions thereof then unexercised, shall be exercisable,
so that the optionee’s proportionate interest before and after the occurrence of
the event is maintained. The Plan Administrator may also require that any
securities issued in respect of or exchanged for shares issued hereunder that
are subject to restrictions be subject to similar restrictions. Notwithstanding
the foregoing, the Plan Administrator shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Plan Administrator. Any such
adjustments made by the Plan Administrator shall be conclusive.



--------------------------------------------------------------------------------

11. Effect of Liquidation or Reorganization.

11.1 Cash, Stock or Other Property for Stock. Except as provided in
Section 11.2, upon a merger, consolidation, acquisition of property or stock,
reorganization or liquidation of the Corporation, as a result of which the
stockholders of the Corporation receive cash, stock or other property in
exchange for or in connection with their shares of Common Stock, each option
outstanding under the Plan shall terminate and cease to be exercisable, unless
assumed by the successor corporation or parent thereof.

11.2 Conversion of Options on Stock for Stock Exchange. If the stockholders of
the Corporation receive capital stock of another corporation (“Exchange Stock”)
in exchange for their shares of Common Stock in any transaction involving a
merger, consolidation, acquisition of property or stock, separation or
reorganization, the Plan Administrator may, at its sole discretion,
(i) accelerate each or any outstanding option under the Plan so that each or any
such option shall, immediately prior to the specified effective date for such
transaction, become fully exercisable with respect to any number of shares of
Common Stock at the time subject to such option and may be exercised for all or
any portion of such shares; (ii) arrange for each or any outstanding option to
either to be assumed by the successor corporation or parent thereof or to be
replaced with a comparable option to purchase shares of the capital stock of the
successor corporation or parent thereof; (iii) arrange for the option to be
replaced by a comparable cash incentive program of the successor corporation
based on the option spread (the amount by which the Fair Market Value of the
shares of Common Stock at the time subject to the option exceeds the option
price payable for such shares); or (iv) provided that 15 day advance written
notice and an opportunity to exercise has been provided to the holder of each
option where the consideration from such transaction equals or exceeds the
exercise price of such option, allow the option to terminate as provided in
Section 11.1 above. The determination of comparability under clauses (ii) and
(iii) above shall be made by the Plan Administrator, and such determination
shall be final and conclusive.

11.3 Incentive Options. The exercisability as incentive stock options under the
Federal tax laws of any options accelerated in connection with this Section 11
shall remain subject to the applicable dollar limitation of Section 6.2(a).

12. Corporate Mergers, Acquisitions, etc. The Plan Administrator may also grant
options, stock bonuses and cash bonuses and issue restricted stock under the
Plan having terms, conditions and provisions that vary from those specified in
this Plan provided that any such awards are granted in substitution for, or in
connection with the assumption of, existing options, stock bonuses, cash bonuses
and restricted stock granted, awarded or issued by another corporation and
assumed or otherwise agreed to be provided for by the Corporation pursuant to or
by reason of a transaction involving a corporate merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation to
which the Corporation or any Parent or Subsidiary corporation is a party.

13. Amendment of Plan; Compliance With Rule 701. The Board may at any time, and
from time to time, modify or amend the Plan in such respects as it shall deem
advisable because of changes in the law while the Plan is in effect or for any
other reason. Except as provided in Section 6.1(d), 6.2(f), 10 and 11, however,
no change in an award, already granted shall be made without the written consent
of the holder of such award. It is



--------------------------------------------------------------------------------

the intent of the Corporation that all provisions of the Plan comply with the
requirements for exemption under Rule 701 of the Securities Act of 1933 and, to
the extent any provisions of the Plan do not comply with the requirements of
Rule 701, such provisions shall be deemed amended so as to comply with Rule 701
without further action by the Corporation or Plan Administrator.

14. Approvals. The obligations of the Corporation under the Plan are subject to
the approval of state and federal authorities or agencies with jurisdiction in
the matter. The Corporation shall not be obligated to issue or deliver Common
Stock under the Plan if such issuance or delivery would violate applicable state
or federal securities laws.

15. Service Rights. Nothing in the Plan or any award pursuant to the Plan shall
(a) confer upon any Employee any right to be continued in the employment of the
Corporation or any Parent or Subsidiary corporation or interfere in any way with
the right of the Corporation or any Parent or Subsidiary corporation by whom
such Employee is employed to terminate such Employee’s employment at any time,
for any reason, with or without cause, or to decrease such Employee’s
compensation or benefits; or (b) confer upon any person engaged by the
Corporation any right to be retained or employed by the Corporation or to the
continuation, extension, renewal, or modification of any compensation, contract,
or arrangement with or by the Corporation.

16. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Common Stock until the date
of issue to the recipient of a stock certificate for such shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs prior to the date
such stock certificate is issued.

 

Date Adopted by Board:

  March 23, 2006

Date Approved by Stockholders:

  July 24, 2006